Name: 81/531/EEC: Council Decision of 22 June 1981 appointing a full member and an alternate member of the Advisory Committee on the Training of Dental Practitioners
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-07-22

 Avis juridique important|31981D053181/531/EEC: Council Decision of 22 June 1981 appointing a full member and an alternate member of the Advisory Committee on the Training of Dental Practitioners Official Journal L 201 , 22/07/1981 P. 0022****( 1 ) OJ NO L 233 , 24 . 8 . 1978 , P . 15 . ( 2 ) OJ NO L 93 , 10 . 4 . 1980 , P . 22 . COUNCIL DECISION OF 22 JUNE 1981 APPOINTING A FULL MEMBER AND AN ALTERNATE MEMBER OF THE ADVISORY COMMITTEE ON THE TRAINING OF DENTAL PRACTITIONERS ( 81/531/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DECISION 78/688/EEC OF 25 JULY 1978 SETTING UP AN ADVISORY COMMITTEE ON THE TRAINING OF DENTAL PRACTITIONERS ( 1 ), AND IN PARTICULAR ARTICLES 3 AND 4 THEREOF , WHEREAS , BY ITS DECISION 80/376/EEC ( 2 ), THE COUNCIL APPOINTED PROFESSOR ANTONIO BARATIERI AS A FULL MEMBER AND MRS AGATA MARCHETTTI AS AN ALTERNATE MEMBER FOR THE PERIOD ENDING 25 MARCH 1983 ; WHEREAS ON 20 MAY 1981 THE ITALIAN GOVERNMENT NOMINATED : - PROFESSOR GIORGIO BOREA AS A REPLACEMENT FOR PROFESSOR ANTONIO BARATIERI , FULL MEMBER OF THE ABOVEMENTIONED COMMITTEE , - MRS LIDIA PICCIOTTO CONTE AS A REPLACEMENT FOR MRS AGATA MARCHETTI , ALTERNATE MEMBER OF THE ABOVEMENTIONED COMMITTEE , HAS DECIDED AS FOLLOWS : ARTICLE 1 PROFESSOR GIORGIO BOREA IS HEREBY APPOINTED A FULL MEMBER OF THE ADVISORY COMMITTEE ON THE TRAINING OF DENTAL PRACTITIONERS IN PLACE OF PROFESSOR ANTONIO BARATIERI FOR THE REMAINDER OF THE LATTER ' S TERM OF OFFICE , WHICH RUNS UNTIL 25 MARCH 1983 . ARTICLE 2 MRS LIDIA PICCIOTTO CONTE IS HEREBY APPOINTED AN ALTERNATE MEMBER OF THE ADVISORY COMMITTEE ON THE TRAINING OF DENTAL PRACTITIONERS IN PLACE OF MRS AGATA MARCHETTI FOR THE REMAINDER OF THE LATTER ' S TERM OF OFFICE , WHICH RUNS UNTIL 25 MARCH 1983 . DONE AT LUXEMBOURG , 22 JUNE 1981 . FOR THE COUNCIL THE PRESIDENT D . F . VAN DER MEI